UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6550



SYLVESTER CRUDUP,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-1241-2)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sylvester Crudup, Appellant Pro Se.     Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvester Crudup appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

See Crudup v. Angelone, No. CA-99-1241-2 (E.D. Va. Mar. 28, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2